
	
		II
		110th CONGRESS
		2d Session
		S. 3307
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mrs. Clinton (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide veterans with individualized notice about
		  available benefits, to streamline application processes for the benefits, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Real Outreach for Veterans
			 Act of 2008 or the PRO–VETS Act of 2008.
		2.Sharing
			 information to improve veterans’ access to benefits
			(a)Agreement on data
			 transfer
				(1)In
			 generalThe Secretary of Veterans Affairs shall enter an
			 agreement with the Secretary of Defense providing for the transfer of data to
			 the Secretary of Veterans Affairs in accordance with this section for the
			 purpose of providing members of the Armed Forces and veterans with
			 individualized information about veterans benefits each member and veteran may
			 be eligible for.
				(2)Contents of
			 Agreement
					(A)Specific
			 Criteria for Identification of DataThe agreement shall specify
			 criteria to identify data of the Department of Defense, including personnel
			 data and data contained in an electronic medical record system, that the
			 Secretary of Defense and the Secretary of Veterans Affairs agree could be used
			 by the Secretary of Veterans Affairs—
						(i)to
			 determine the eligibility of a member of the Armed Forces or veteran for
			 veterans benefits; and
						(ii)as
			 an indicator of a likelihood that a member of the Armed Forces or veteran is
			 eligible for veterans benefits.
						(B)Electronic Data
			 Transfer MethodThe agreement shall contain a description of an
			 efficient electronic method to be used for the transfer of data identified in
			 accordance with the criteria specified under
			 subparagraph (A) under the
			 agreement.
					(C)Transfer of
			 DataUnder the agreement, the
			 Secretary of Defense shall transfer data identified in accordance with the
			 criteria under
			 subparagraph (A) to the Secretary of
			 Veterans Affairs as follows:
						(i)In the case of a member of the Armed Forces
			 who is scheduled for discharge or separation from service, at the time the
			 Secretary of Defense first learns of the scheduled discharge or separation, but
			 not later than one month after the date of discharge or separation.
						(ii)In
			 the case of a member of the Armed Forces or veteran not covered under
			 clause (i), at such time as is
			 specified under the agreement, but subject to
			 subsection (e).
						(b)Identification
			 of benefits available
				(1)Generation of
			 initial listNot later than 7
			 days after the date the Secretary of Veterans Affairs receives data concerning
			 a member of the Armed Forces or veteran under the agreement under
			 subsection (a), the Secretary shall compile
			 a list with respect to the member or veteran of all veterans benefits for which
			 the member or veteran may be eligible based on the data. The list shall be
			 divided into—
					(A)benefits for which
			 the member or veteran has a high probability of being eligible; and
					(B)all other benefits
			 for which the member or veteran may be eligible.
					(2)Updated benefits
			 listThe Secretary shall
			 update the list under
			 paragraph (1) with respect to a member of
			 the Armed Forces or veteran on an annual basis using any information that the
			 Department of Veterans Affairs may possess about the member or veteran.
				(c)Notification of
			 available benefits
				(1)Initial
			 notificationUpon compiling
			 the list of benefits under
			 subsection (b)(1)(A) with respect to a
			 member of the Armed Forces or veteran, the Secretary of Veterans Affairs shall
			 send a notice of the benefits to the member or veteran or the legal
			 representative of the member or veteran. The notice shall also contain an
			 explanation of each such benefit and a summary of any application requirements
			 and procedures that the member or veteran must comply with to be eligible to
			 receive the benefit.
				(2)Subsequent
			 Notifications
					(A)Second
			 noticeIf a member of the
			 Armed Forces or veteran provided a notice under
			 paragraph (1) does not apply for any
			 benefit listed in the notice by the end of the 60-day period beginning on the
			 date that the Secretary sent the notice, the Secretary shall send a second
			 notice to the member or veteran or the legal representative of the member or
			 veteran. The notice shall contain the same information as the notice sent to
			 the member, veteran, or legal representative under
			 paragraph (1).
					(B)Subsequent
			 annual noticesIf a member of
			 the Armed Forces or veteran provided a notice under
			 subparagraph (A) does not apply for
			 any benefit listed in the notice by the end of the year beginning on the date
			 that the Secretary sent the notice, the Secretary shall send a subsequent
			 notice to the member or veteran or the legal representative of the member or
			 veteran. The notice shall contain information on the veterans benefits for
			 which the member or veteran has a high probability of being eligible based on
			 the updated list under subsection (b)(2) with respect to the member or
			 veteran.
					(3)Notices based on
			 changed circumstances
					(A)In
			 generalThe Secretary shall send a notice to the member or
			 veteran or the legal representative of the member or veteran if, based on data
			 available to the Secretary, the Secretary identifies a member of the Armed
			 Forces or veteran as having a high probability of being eligible for a veterans
			 benefit and—
						(i)the
			 member or veteran has not applied for the benefit;
						(ii)the
			 Secretary has not sent the member or veteran a notice under this subsection
			 with respect to the benefit; and
						(iii)the Secretary
			 has not informed the member or veteran of the benefit under
			 subsection (d)(2) or any other provision
			 of law.
						(B)ContentsThe
			 notice under
			 subparagraph (A) shall contain
			 information on the benefit for which the veteran has a high probability of
			 being eligible, an explanation of such benefit, and a summary of any
			 application requirements and procedures that the member or veteran must comply
			 with to be eligible to receive the benefit.
					(4)Option to
			 decline further notices
					(A)In
			 generalThe Secretary shall provide each member of the Armed
			 Forces and veteran that is sent a notice under this subsection with the option
			 to decline further notices under this subsection.
					(B)Notice of
			 optionEach notice under this subsection shall include
			 information concerning the option to decline further notices under this
			 subsection.
					(C)Prohibition of
			 further noticesIf a member of the Armed Forces or veteran
			 declines further notices under this paragraph, the Secretary may not send any
			 notices under this section to the member or veteran after the date the member
			 or veteran declines further notices.
					(5)Method of
			 delivery of notices
					(A)In
			 generalSubject to
			 subparagraph (B), all notices under
			 this subsection shall be sent—
						(i)by
			 mail; and
						(ii)electronically,
			 if the Secretary has electronic contact information for the member, veteran, or
			 legal representative of the member or veteran.
						(B)Option on method
			 of delivery of noticesThe Secretary shall provide each member
			 and veteran with the opportunity to be sent notices under this subsection
			 solely—
						(i)by
			 mail; or
						(ii)through electronic methods, such as
			 email.
						(d)Application
			 Process
				(1)Streamlined
			 Application Process
					(A)In
			 generalThe Secretary of
			 Veterans Affairs shall use the data received under
			 subsection (a) and any additional relevant
			 data that the Department of Veterans Affairs has in its possession to reduce
			 the amount of information that a member of the Armed Forces or veteran must
			 provide when the member or veteran applies to the Department for veterans
			 benefits. The use of such data may include prepopulating a paper or Web-based
			 application form to be used by the member or veteran with the data.
					(B)ConfirmationThe Secretary may require that a member of
			 the Armed Forces or veteran confirm or verify any data that the Department of
			 Veterans Affairs uses under
			 subparagraph (A) to determine the
			 eligibility of the member or veteran for veterans benefits.
					(2)Evaluation of
			 eligibility
					(A)Review of
			 listWhen evaluating a member of the Armed Forces or veteran for
			 eligibility for veterans benefits, the Secretary shall review the list of
			 benefits for the member or veteran compiled under
			 subsection (b).
					(B)Disclosure of
			 informationIf the Secretary determines that the member or
			 veteran has a high probability of being eligible for a benefit so listed for
			 which the member or veteran did not apply, the Secretary shall inform the
			 member or veteran of the benefit and of the opportunity to apply for the
			 benefit.
					(C)Record of
			 DisclosureIf the Secretary
			 informs a member or veteran of a benefit under
			 subparagraph (B), the Secretary shall
			 keep a record, for a period of not less than 5 years, that contains, at a
			 minimum—
						(i)the
			 date on which the Secretary informed the member or veteran of such
			 benefit;
						(ii)the
			 name of the member or veteran; and
						(iii)a
			 general description of the information provided to the member or veteran by the
			 Secretary.
						(3)Notice of
			 denialNot later than 30 days after the date a member of the
			 Armed Forces or veteran is determined not eligible for a veterans benefit for
			 which the member or veteran has applied, the Secretary shall provide notice to
			 the member or veteran of the determination. The notice shall include an
			 explanation of the reason for the determination.
				(e)Transition
			 periodNot later than 5 years after the date of enactment of this
			 Act, for all veterans discharged from the Armed Forces prior to the date of
			 enactment of this Act, the Secretary of Defense shall transfer to the
			 Department of Veterans Affairs all data that exists in electronic systems of
			 the Department of Defense on the date of the transfer and that meet the
			 criteria specified in
			 subsection (a)(2)(A).
			(f)Relation to
			 other lawThe Secretary of
			 Veterans Affairs shall implement this section in a manner that does not
			 conflict with the processes, procedures, and standards for the transition of
			 recovering members of the Armed Forces from care and treatment through the
			 Department of Defense to care, treatment, and rehabilitation through the
			 Department of Veterans Affairs under section 1614 of the Wounded Warrior Act
			 (title XVI of Public Law 110–181; 10 U.S.C. 1071 note).
			(g)Privacy
				(1)In
			 generalThe Secretary of Defense shall provide a member of the
			 Armed Forces or a veteran the opportunity to decline authorization for the
			 transfer under
			 subsection (a) of some or all of the data
			 associated with the member or veteran.
				(2)Consent
			 presumedIf a member of the Armed Forces or veteran does not
			 decline an authorization under
			 paragraph (1), the member or veteran
			 shall be treated as having authorized the transfer of data under
			 subsection (a) until any date on which the
			 member or veteran declines the authorization of the transfer.
				(3)Prohibition of
			 data transferData associated
			 with a member of the Armed Forces or a veteran may not be transferred under
			 subsection (a) after any date on which the
			 member or veteran declines the authorization of such transfer under
			 paragraph (1).
				(4)Construction
					(A)Health Insurance
			 Portability and Accountability ActNothing in this section shall
			 be construed as waiving regulations promulgated under section 264(c) of the
			 Health Insurance Portability and Accountability Act of 1996 (Public Law
			 104–191).
					(B)Privacy
			 ActTransfers of data to the Secretary of Veterans Affairs under
			 the agreement under subsection (a) shall be treated as a routine use of a
			 record for purposes of section 552a of title 5, United States Code.
					(h)DefinitionsFor
			 purposes of this section:
				(1)VeteranThe
			 term veteran has the meaning given such term under section 101 of
			 title 38, United States Code.
				(2)Armed
			 forcesThe term Armed Forces shall have the meaning
			 given the term armed forces under section 101 of title 10, United
			 States Code.
				(3)Veterans
			 benefitsThe term
			 veterans benefits means benefits under laws administered by the
			 Secretary of Veterans Affairs.
				
